department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person contact number identification_number tax years form required to be filed employer_identification_number number release date se t eo ra t1 uil date dear ------------ this is our final_determination that you do not qualify for exemption from federal_income_tax under sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not organized exclusively for exempt purposes because your articles of incorporation as amended do not limit your purposes to those within sec_501 of the code you also are not operated exclusively for exempt purposes within the meaning of sec_501 of the code because you do not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of your activities are in furtherance of a non-exempt purpose and you are operated for the purpose of serving a private benefit rather than public interests because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c contact person contact number identification_number employer_identification_number date legend y a b c dear ------------- under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you were incorporated by b in april for the specific purpose of we have considered your application_for recognition of exemption from federal_income_tax educating consumers and business on aspects of ‘budget means testing’ as it pertains to new bankruptcy law we specialize in determining whether a potential bankruptcy debtor should file a chapter liquidation or a chapter reorganization we also advise on debt consolidation debt adjustment debt repayment plans and credit counseling in general your articles of incorporation failed to limit your purposes to those within sec_501 or to dedicate your assets permanently to charity your proposed amendments were never filed with the state you were organized and are directed and managed by just --------------- a is your sole director ------ has had a successful career as a nurse and manager of nurses according to ---- resume but does not appear to have any training or experience in personal finance credit or managing exempt_organizations b is your sole incorporator and carries out most of your activity according to correspondence received as your contact person and person in charge of organizing the daily activities sole financial counselor sole instructor donor or creditor description has changed neighbor or co-tenant at the same address organizer and visionary in correspondence received you stated that ----- b’s compensation was determined at a board meeting held in date ----- compensation if any will be determined based on annual revenue b also owns y a for-profit financial services firm correspondence of y is only authorized to provide chapter counseling and paralegal services correspondence received in date you stated that you were considering expanding your board to include b and c it appears that c is the attorney referred to in correspondence received as y’s attorney and the person who is the bankruptcy attorney to whom you would turn over all findings and documents for the actual filing and also the bankruptcy attorney for whom b works as a paralegal correspondence received your original business plan described in the narrative portion of your application was to provide a two-hour seminar for people with credit problems who are seeking bankruptcy protection this activity was designed for a proposed new bankruptcy law that will require potential debtors to obtain credit counseling prior to filing a bankruptcy petition also require potential debtors to take a ‘means test ’ your proposed seminar would cover review of financial situation new bankruptcy law vs old bankruptcy law concept of the means test sample budget a non bankruptcy alternative re-establishing credit your application indicates that you plan to charge clients a dollar_figure fee for your services because you anticipate receiving donated time and space from y you indicate that these fees should meet of your expenses you intend to advertise initially through local bankruptcy attorneys through bulk mailing to potentially distressed clients and by a list you anticipated would be maintained by the us bankruptcy courts eventually television will become your primary means of advertising you have no fundraising program in operation in addition to the seminars you plan to provide financial services after recognition of your exempt status you intend to obtain a debt adjusters license to engage in debt management services correspondence received you plan to introduce a new dimension to the concept of the debt management process in that now all types of debt eg unsecured secured and court pending debt such as wage attachments and foreclosure debt may be accepted under our program correspondence received you plan to provide your services in conjunction with y which has provided chapter services for years your role is to provide chapter services debt management services and educational_services to the same group of clients correspondence received in later correspondence you described your organization as a system that mirrors a local financial company that we assume is y correspondence of it is clear that you intend to provide services directly to the people who call you or refer them to the services of y correspondence of callers will be questioned to determine whether they should file for bankruptcy or be directed towards a non bankruptcy alternative such as a debt management program and whether a client should do a chapter bankruptcy or a chapter you will also direct persons who drop out of your debt management plan to bankruptcy options offered by you and y your policy regarding missed payments in your debt management program is that after missed payments debtor is referred for chapter bankruptcy or may try a payment plan under chapter when your original business plan failed because the federal bankruptcy legislation that you anticipated had not passed you substituted another plan that also tied your operations closely to those of y you asked the clients of y whether they would attend a private instructional course with a fee of dollar_figure in date you began offering such a service and five of y’s clients have purchased it b teaches the class you stated that he does not use any specific course materials correspondence received law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt exclusively for one or more exempt purposes only if its articles of organization sec_1_501_c_3_-1 of the regulations provides that an organization is organized sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or community b the instruction of the public on subjects useful to the individual and beneficial to the in 326_us_279 sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals were indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt d d c the court held that an organization that provided free information on in consumer credit counseling service of alabama inc v united_states u s t c in 302_f2d_934 ct_cl the consumer credit counseling service of alabama is an umbrella organization made up budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a dept management plan approximately percent of a professional counselor’s time was applied to the dept management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the dept management plan this fee was waived in instances when payment of the fee would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees the court found the organizations exempt under sec_501 because providing information to the public regarding the sound use of consumer credit is charitable in that it advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise charitable and educational in nature because the community education and counseling assistance programs were the agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the court also concluded that the limited debt management services were an integral part of the agencies’ counseling function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions exempt functions solely for the benefit of low-income individuals to qualify under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would work a financial hardship the court in est of hawaii v commissioner t c found that an organization formed to educate people in hawaii in the theory and practice of est was a part of a franchise system which is operated for private benefit and therefore may not be recognized as exempt under sec_501 of the code the applicant for exempt status was not formally controlled by the same individuals controlling the for-profit organization owning the license to the est body of knowledge publications methods etc however the for-profit exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting the price for the training the court found that the fact that the applicant’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit corporations were trading on that status the question for the court was not whether finally the court found that the law did not require that an organization must perform its the payments made to the for-profit were excessive but whether it benefited substantially from the operation of the applicant the court determined that there was a substantial private benefit because the applicant was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations in 82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar’s owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization’s fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court maintained that the organization’s and the bar’s activities were so interrelated as to be functionally inseparable a separate_accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied in church by mail inc v commissioner t c memo aff’d 765_f2d_1387 9th in addition to furthering a substantial non-exempt purpose the court found that a portion of cir the tax_court found that a church was operated with a substantial purpose of providing a market for an advertising and mailing company owned by the same people who controlled the church the church argued that the contracts between the two were reasonable but the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church the organization’s net_earnings inured to the benefit of a private_shareholder_or_individual as defined by sec_1_501_c_3_-1 and sec_1_501_a_-1 of the regulations the organization provided loans to companies with which the private shareholder was affiliated found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees in easter house v u s ct_cl aff’d 846_f2d_78 fed cir the court in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization in revrul_61_170 1961_1_cb_112 an association composed of professional private duty nurses and practical nurses that supported and operated a nurses’ registry primarily to afford greater opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization’s members formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization’s budget plans for its support problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public in revrul_80_287 1980_2_cb_185 a lawyer referral service that aids persons who do not have an attorney by helping them to select one was not entitled to exemption under sec_501 of the code although the service provides some public benefit its principal purpose is to introduce individuals to the use of the legal profession in the hope that they will enter into lawyer-client relationships on a paying basis as a result of their experience the service found that by aiding low-income individuals and families who have financial outside the context of credit counseling individual counseling has in a number of revproc_90_27 1990_1_cb_514 provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued in those cases where an organization is unable to describe fully its purposes and activities a refusal to issue a determination_letter will be considered an initial adverse determination from which administrative appeal or protest rights will be afforded rationale the first requirement for organizations desiring to be recognized as exempt from federal_income_tax under sec_501 is to be organized and operated exclusively for an exempt_purpose sec_1_501_c_3_-1 of the regulations supra you are not organized exclusively for exempt purposes because your articles of incorporation do not limit your purposes to those within sec_501 or dedicate your assets permanently to charity sec_1_501_c_3_-1 it is clear that you are offering and planning to offer commercial financial services to the general_public your articles of incorporation and your answers to inquiries from the service reflect your plans to provide debt management plans and bankruptcy planning for a fee to the general_public you do not restrict your services to low-income individuals or some other charitable_class you charge substantial fees you will advertise in mass media and accept referrals from for-profit enterprises thus you must show that the sale of commercial services is incidental and integral to a substantial educational program sec_1_501_c_3_-1 financial counseling can be considered educational revrul_69_441 and cccs of alabama supra however a single substantial non-exempt purpose is sufficient to preclude exempt status regardless of the number of exempt purposes better business bureau of washington supra a purpose of providing education will not overcome an additional substantial commercial purpose american institute for economic research you have failed to establish that you are operated exclusively for educational_purposes in five different items of correspondence to the service over nearly a year you have not described your instruction or provided any instructional materials outlines or handouts it is your burden to describe your operations sufficiently to clearly demonstrate a basis for exempt status see revproc_90_27 supra a fundamental requirement for an organization that seeks exemption from federal income taxes is that it benefit the public rather than its creator shareholders or persons having a personal or private interest in the activities of the organization see sec_1 c - d ii and sec_1_501_a_-1 supra your organizational structure and manner of operation create a risk of inurement to your creator and primary employee the compensation of the sole employee was decided by your one-person board and will be based upon your revenue rather than on the value of his time or services you have contemplated adding him to the board as treasurer giving him even more explicit control_over his own compensation and your assets and operations you do not have an independent board or any other mechanism to prevent inurement or private benefit like easter house your manner of operation is characteristic of a commercial entity designed to benefit the creator and manager of the organization rather than the public in addition to future compensation your instructor stands to benefit from his control in many ways he organizes and directs your activities he consulted with y’s paying clients to determine what format of counseling they would prefer and then provided it to them through you for a substantial fee he will deliver information and documents to a bankruptcy attorney for additional legal work he can decide what attorney to recommend and we may reasonably assume that he will choose the attorney who employs him if your advertising attracts people who are not already clients of his financial services firm he clearly has the opportunity to promote his firm to them your proposed activities dovetail with those of y the for-profit financial services firm owned by your creator and sole employee that for-profit entity is licensed to provide chapter counseling and paralegal services you will advertise for people in debt screen them and refer to the affiliated for-profit those who need chapter counseling either at the outset or after they miss three payments in your debt management program in addition to the screening and referral function you will perform some services for the same population that the for-profit entity is not licensed to provide such as chapter services and debt management plans you also plan to provide legal work related to your clients to a person who is y’s attorney and b’s employer this integration with for-profit entities is similar to relationships between exempt_organizations and related for-profits in est of hawaii and church by mail those courts found that the exempt_organizations were operated to provide substantial private benefit to the commercial entities and therefore were not entitled to exempt status your screening and referral functions are very much like those considered by the service in revrul_61_170 and revrul_80_287 above while there may be some limited public benefit it is outweighed by the benefit to the private entities to whom you will direct business courts have also considered the situation of an exempt_organization that exists primarily to augment the business and customers of a related for-profit for example a court denied exempt status to an organization that raised money for scholarships because it was inextricably intertwined with a for-profit lounge that benefited from the additional customers drawn by the fundraising events p l l scholarship fund supra in your case the benefit goes to y a business owned by b a person who incorporated you is your sole employee has provided a loan and pledged a donation based on your representations we find that you are neither organized nor operated exclusively for exempt purposes accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code if you do not protest this ruling in a timely manner it will be considered by the internal you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice if you decide to protest this ruling your protest statement should be faxed to or sent to the address shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action internal_revenue_service te_ge se t eo ra t constitution ave n w washington d c in the event this ruling becomes final it will be made available for public inspection under if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements sincerely
